10: DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1, 6-8, and 10-13 are pending.
	Claims 2-5 and 9 are cancelled.


Allowable Subject Matter
Claims 1, 6-8, and 10-13 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Takahashi, US Patent Pub. US 20170090444 A1 discloses a controller configured to control a control target based on a control input, which is calculated according to a predetermined transfer function with the variable parameter based on a deviation between a control output and a target value of the control output, calculating a value of the variable parameter which minimizes an output value of an evaluation function based on the obtained time-series data of the control input and the control output relating to a control error, and updating the setting value of the variable parameter in the controller to the calculated value of the variable parameter. Koo et al., US Patent Pub. US 20080195236 A1 discloses a proportional response function that evaluates the error between the set value and observed value to determine a proportional coefficient that is used to increase the output value using an increased proportional coefficient as the error increases, an integral response function that evaluates the errors between the set value and observed value at multiple time periods to determine an integral coefficient that is used to increase the output value using an increased integral coefficient as the error increases, and a derivative response function that evaluates the instantaneous error between the set value and observed value to determine a derivative coefficient that is used to increase the output value using an increased derivative coefficient as the error increases during predetermined sections of an observation period. Pasadyn et al., US Patent Pub. US 20050221514 A1 discloses a value corresponding to a maximum deviation value of an average of deviations. Kubota et al., US Patent Pub. US 20080161946 A1 discloses a calculating unit that calculates an average “mm” of averages “m”, a standard deviation “ms” of the averages, and an average “sm” of standard deviations from the data acquired from the respective sample apparatuses from the history data.	
None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claims 1, 11, 12, and 13:
wherein the controller is configured to: 
based on a value (r−δ) obtained by correcting a desired value r by a difference δ=ym−yr between an observation value ym of the control output y and a corresponding target response yr, calculate a control input u following a relational expression u=H−1T(r−δ)+Fr including: a target response function T defining the target response yr; an inverse model H−1 of a transfer function H of the controlled object, the transfer function H including the variable parameter ρ; and an estimation model Fr of frictional force that acts on the controlled object; and 
control the controlled object based on the control input u; and 
wherein the deviation is a deviation e=um-ur of an observation value um of the control input u from a reference value ur=H−1ym+Fr of the control input u corresponding to an observation value ym of the control output y.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119